NO. 07-09-0215-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                    JULY 22, 2009
                           ______________________________

                  IN THE INTEREST OF R.L.H. AND J.A.H., CHILDREN
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2008-541,943; HONORABLE JIM B. DARNELL, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       By letter dated July 1, 2009, this Court directed appellant to pay the required filing

fee of $175 within ten days. The Court noted that failure to do so might result in dismissal

pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of appeal invokes

this Court's jurisdiction, if a party fails to follow the prescribed rules of appellate procedure,

the appeal may be dismissed. Tex. R. App. P. 25.1(b). Consequently, because the filing

fee remains unpaid, we must dismiss the appeal.
       Accordingly, the appeal is dismissed for failure to comply with (1) a requirement of

the Texas Rules of Appellate Procedure and (2) a notice from the Clerk requiring payment

of the filing fee within a specified time. Tex. R. App. P. 42.3(c).




                                                  Per Curiam




                                              2